DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 2016-0043769 and its machine translation).
Lee et al disclose a three-dimensional porous electrode, battery, and manufacturing method, wherein the porous nonwoven fabric includes a polymer fiber, active material, and conductive material, which may comprise a mix of materials, therefore a first and second assumed in a 1:1 ratio, and given the amounts of the active particles , the polymer web, and conductive materials, the 1:1 ratio may fall within the amounts set forth by the scope of the instant claim 4 (ratio as set forth by the reference for the conductive material to the active material is 0.1:100 to 50:100). The active particles and conductive material(s) are uniformly filled between the randomly arrange polymer fibers as required by the instant claims 1 and 2. The porosity of the material of 5 to 95% by volume (instant claim 3). The thickness of the structure meets the limitations of the instant claim 7 (1 to 1000 microns). The structure may also comprise a plurality of stacked electrodes as required by the instant claim 9. The weight area also meets the limitations of the instant claim 10 (0.001 mg/ cm2 to 10 g/cm2). The polymer fiber includes polymers as set forth by the instant claim 11, having a diameter as set forth by the instant claim 5 (0.001 to 1000 microns). The active material includes a material as required by the instant claim 12, and has a diameter as required by the instant claim 6 (0.001 to 30 microns). The conductive materials are the same as those as set forth by the instant claim 13. The electrode may be either a positive or negative electrode (instant claims 14 and 17). The battery is preferably a lithium secondary battery which further comprises a separator and electrolyte interposed between the positive and negative electrode (instant claims 15 and 16). The method of making the structure includes the steps as instantly claimed by instant claims 18-20, wherein the active material and conductive material(s) are combined, a polymer is dissolved into a solvent, then spinning the polymer solution and active/ conductive materials to form a structure and compressing the structure. All features and claim limitations are set forth in the claims of the reference.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Lee et al, choosing as the conductive material, a mix of two material as taught to be known by the reference, in amounts as set forth by the reference, wherein the resultant material also meets the limitations of the instant claims.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 2016-0043939 and its machine translation).
Lee et al disclose a three-dimensional porous electrode, battery, and manufacturing method, wherein the porous nonwoven fabric includes a polymer fiber, active material, and conductive material, which may comprise a mix of materials, therefore a first and second assumed in a 1:1 ratio, and given the amounts of the active particles , the polymer web, and conductive materials, the 1:1 ratio may fall within the amounts set forth by the scope of the instant claim 4 (ratio as set forth by the reference for the conductive material to the active material is 0.1:100 to 50:100). The active particles and conductive material(s) are uniformly filled between the randomly arrange polymer fibers as required by the instant claims 1 and 2. The porosity of the material of 5 to 95% by volume (instant claim 3). The thickness of the structure meets the limitations of the instant claim 7 (1 to 1000 microns). The structure may also comprise a plurality of stacked electrodes as required by the instant claim 9. The weight area also meets the limitations of the instant claim 10 (0.001 mg/ cm2 to 10 g/cm2). The polymer fiber includes polymers as set forth by the instant claim 11, having a diameter as set forth by the instant claim 5 (0.001 to 1000 microns). The active material includes a material as required by the instant claim 12, and has a diameter as required by the instant claim 6 (0.001 to 30 microns). The conductive materials are the same as those as set forth by the instant claim 13. The electrode may be either a positive or negative electrode (instant claims 14 and 17). The battery is preferably a lithium secondary battery which further comprises a separator and electrolyte interposed between the positive and negative electrode (instant claims 15 and 16). The method of making the structure includes the steps as instantly claimed by instant claims 18-20, wherein the active material and conductive material(s) are combined, a polymer is dissolved into a solvent, then spinning the polymer solution and active/ conductive materials to form a structure and compressing the structure. All features and claim limitations are set forth in the claims of the reference.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Lee et al, choosing as the conductive material, a mix of two material as taught to be known by the reference, in amounts as set forth by the reference, wherein the resultant material also meets the limitations of the instant claims.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 2016-0062617 and its machine translation).
Lee et al disclose a three-dimensional porous electrode, battery, and manufacturing method, wherein the porous nonwoven fabric includes a polymer fiber, active material, and conductive material, which may comprise a mix of materials, therefore a first and second assumed in a 1:1 ratio, and given the amounts of the active particles , the polymer web, and conductive materials, the 1:1 ratio may fall within the amounts set forth by the scope of the instant claim 4 (ratio as set forth by the reference for the conductive material to the active material is 0.1:100 to 50:100). The active particles and conductive material(s) are uniformly filled between the randomly arrange polymer fibers as required by the instant claims 1 and 2. The porosity of the material of 5 to 95% by volume (instant claim 3). The thickness of the structure meets the limitations of the instant claim 7 (1 to 1000 microns). The structure may also comprise a plurality of stacked electrodes as required by the instant claim 9. The weight area also meets the limitations of the instant claim 10 (0.001 mg/ cm2 to 10 g/cm2). The polymer fiber includes polymers as set forth by the instant claim 11, having a diameter as set forth by the instant claim 5 (0.001 to 1000 microns). The active material includes a material as required by the instant claim 12, and has a diameter as required by the instant claim 6 (0.001 to 30 microns). The conductive materials are the same as those as set forth by the instant claim 13. The electrode may be either a positive or negative electrode (instant claims 14 and 17). The battery is preferably a lithium secondary battery which further comprises a separator and electrolyte interposed between the positive and negative electrode (instant claims 15 and 16). The method of making the structure includes the steps as instantly claimed by instant claims 18-20, wherein the active material and conductive material(s) are combined, a polymer is dissolved into a solvent, then spinning the polymer solution and active/ conductive materials to form a structure and compressing the structure. All features and claim limitations are set forth in the claims of the reference.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Lee et al, choosing as the conductive material, a mix of two material as taught to be known by the reference, in amounts as set forth by the reference, wherein the resultant material also meets the limitations of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722